Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukizawa (US 8,076,985).
Regarding claim 1, Tsukizawa discloses an LC oscillator (Fig 1) capable of temperature compensation (170), comprising a differential voltage supplier (140) configured to provide a positive differential voltage to a positive node (left side) and provide a negative differential voltage to a negative node (right side) and a differential oscillation frequency signal output unit (110, 120, 130) configured to output a positive oscillation frequency signal using the positive differential voltage provided to the positive node by the differential voltage supplier and output a negative oscillation frequency signal using the negative differential voltage provided 
Regarding claim 2, Tsukizawa discloses and implies wherein the first control voltage is increased when a temperature is higher than a reference temperature (the functional limitation is present in the circuit of Tsukizawa because of substantially identical to the structure of this application).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukizawa (US 8,076,985) in view of Tarng (US 8,089,324).

Tsukizawa does not expressly disclose second positive and negative varactors.  
Tarng shows in Figures 6 18, 20, 24A, and 25A two pairs of varactors.
Therefore, it would have been obvious to one of ordinary skill in the art to use multiple pairs of varactors as shown in Tarng for optimal frequency ranges and adjustments.
Regarding claim 4, the combined references imply wherein a variable range of the second positive varactor is smaller than a variable range of the first positive varactor (the functional limitation is present in the circuit of Tsukizawa because of substantially identical to the structure of this application).
Regarding claim 5, the combined references imply wherein a variable range of the second negative varactor is smaller than a variable range of the first negative varactor (the functional limitation is present in the circuit of Tsukizawa because of substantially identical to the structure of this application).    
Regarding claim 6, the combined references imply wherein the first control voltage is increased when a temperature is higher than a reference 
Regarding claim 7, the combined references imply wherein the second control voltage is increased when a temperature is higher than a reference temperature (the functional limitation is present in the circuit of Tsukizawa because of substantially identical to the structure of this application).    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20100214027 discloses an LC VCO having a differential voltage output.  Similar LC oscillators are also shown in US 7307486, US 8093957, US 8076985, US 6225871, and US 20180316310.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Chang whose telephone number is (571)272-1759.  The examiner can normally be reached on M-F 7:00- 17:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-687-0367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH CHANG/Primary Examiner, Art Unit 2849